11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

BHB Operating, Inc. and Lance Duncan           * From the 70th District
individually and d/b/a Mark III Energy           Court of Ector County,
Holdings, LLC,                                   Trial Court No. A-139,387.

Vs. No. 11-15-00287-CV                          * August 18, 2016

Roberts Interests, LLP,                         * Per Curiam Memorandum Opinion.
                                                  (Panel consists of: Wright, C.J.,
                                                  Willson, J., and Bailey, J.)

        This court has considered the motion for remand filed by Roberts
Interests, LLP, and we conclude that the motion should be granted. Therefore,
in accordance with this court’s opinion, we reverse the judgment of the trial
court, and we remand this cause to the trial court for further proceedings. The
costs incurred by reason of this appeal are taxed against the party incurring
same.